              Case 4:19-cv-04717-PJH Document 112-1 Filed 10/07/19 Page 1 of 7




 1    CITY ATTORNEY’S OFFICE                                      OFFICE OF THE COUNTY COUNSEL
      CITY AND COUNTY OF SAN FRANCISCO                            COUNTY OF SANTA CLARA
 2    DENNIS J. HERRERA, State Bar #139669                        JAMES R. WILLIAMS, State Bar #271253
      City Attorney                                               County Counsel
 3    JESSE C. SMITH, State Bar #122517                           GRETA S. HANSEN, State Bar #251471
      Chief Assistant City Attorney                               Chief Assistant County Counsel
 4    RONALD P. FLYNN, State Bar #184186                          LAURA TRICE, State Bar #284837
      Chief Deputy City Attorney                                  RAPHAEL N. RAJENDRA, State Bar #255096
 5    YVONNE R. MERÉ, State Bar #173594                           JULIA B. SPIEGEL, State Bar #292469
      SARA J. EISENBERG, State Bar #269303                        H. LUKE EDWARDS, State Bar #313756
 6    MATTHEW D. GOLDBERG, State Bar #240776                      Deputy County Counsels
      Deputy City Attorneys                                       70 West Hedding Street
 7    1 Dr. Carlton B. Goodlett Place                             East Wing, Ninth Floor
      San Francisco, California 94102-4602                        San Jose, CA 95110-1770
 8    Telephone:     (415) 554-4748                               Telephone:    (408) 299-5900
      Facsimile:     (415) 554-4715                               Facsimile:    (408) 292-7240
 9    E-Mail:        matthew.goldberg@sfcityatty.org              E-Mail:        luke.edwards@cco.sccgov.org
10    Attorneys for Plaintiff                                     Attorneys for Plaintiff
      CITY AND COUNTY OF SAN FRANCISCO                            COUNTY OF SANTA CLARA
11
                                                                  *Additional Counsel Listed on Next Two Pages
12

13                                        UNITED STATES DISTRICT COURT
14                                     NORTHERN DISTRICT OF CALIFORNIA
15    CITY AND COUNTY OF SAN FRANCISCO                           Case No. 19-cv-04717-PJH
      and COUNTY OF SANTA CLARA,                                 Case No. 19-cv-04975-PJH
16           Plaintiffs,                                         Case No. 19-cv-04980-PJH
17           vs.                                                 [PROPOSED] ORDER GRANTING
      U.S. CITIZENSHIP AND IMMIGRATION                           PLAINTIFFS’ MOTIONS FOR
18    SERVICES, et al.,                                          PRELIMINARY INJUNCTION
             Defendants.
19

20    STATE OF CALIFORNIA, et al.,
            Plaintiffs,
21          vs.
22    U.S. DEPARTMENT OF HOMELAND
      SECURITY; et al.,
23          Defendants.

24    LA CLINICA DE LA RAZA, et al.,
              Plaintiffs,
25
              vs.
26    DONALD J. TRUMP, in his Official Capacity
      as President of the United States, et al.,
27            Defendants.
28
     [Proposed] Order Granting Plaintiffs’ Motions for Preliminary Injunction
     Case Nos. 19-cv-04717-PJH; 19-cv-04975-PJH; 19-cv-04980-PJH
              Case 4:19-cv-04717-PJH Document 112-1 Filed 10/07/19 Page 2 of 7




 1    XAVIER BECERRA                                              Nicholas Espíritu (SBN 237665)
      Attorney General of California                              NATIONAL IMMIGRATION LAW CENTER
 2    MICHAEL L. NEWMAN                                           3450 Wilshire Boulevard, #108-62
      Senior Assistant Attorney General                           Los Angeles, CA 90010
 3    CHEROKEE DM MELTON                                          Telephone: (213) 639-3900
      Supervising Deputy Attorney General                         Facsimile: (213) 639-3911
 4    JENNIFER C. BONILLA                                         E-mail: espiritu@nilc.org
      LISA CISNEROS
 5    KATHERINE LEHE                                              Antionette Dozier (SBN 244437)
      JULIA HARUMI MASS                                           WESTERN CENTER ON LAW & POVERTY
 6    ANITA GARCIA VELASCO                                        3701 Wilshire Boulevard, Suite 208
      BRENDA AYON VERDUZCO                                        Los Angeles, CA 90010
 7    ANNA RICH, State Bar No. 230195                             Telephone: (213) 487-7211
      Deputy Attorneys General                                    Facsimile: (213) 487-0242
 8    1515 Clay Street, 20th Floor                                E-mail: adozier@wclp.org
      P.O. Box 70550
 9    Oakland, CA 94612-0550                                      Martha Jane Perkins (SBN 104784)
      Telephone: 510-879-0296                                     NATIONAL HEALTH LAW PROGRAM
10    Facsimile: 510-622-2270                                     200 N. Greensboro Street, Ste. D-13
      E-mail: Anna.Rich@doj.ca.gov                                Carrboro, NC 27510
11                                                                Telephone: (919) 968-6308
      Attorneys for Plaintiff                                     Facsimile: (919) 968-8855
12    STATE OF CALIFORNIA                                         E-mail: perkins@healthlaw.org
13    KARL A. RACINE                                              Laboni Hoq (SBN 224140)
      Attorney General for the District of Columbia               ASIAN AMERICANS ADVANCING JUSTICE
14    KATHLEEN KONOPKA                                            – LOS ANGELES
      Deputy Attorney General                                     1145 Wilshire Blvd., 2nd Floor
15    VALERIE M. NANNERY                                          Los Angeles, CA 90017
      ALACOQUE NEVITT                                             Telephone: (213) 977-7500
16    Assistant Attorneys General                                 Facsimile: (213) 977-7500
      441 4th Street, N.W., Suite 630 South                       E-mail: lhoq@advancingjustice-la.org
17    Washington, DC 20001
      Telephone: (202) 442-9596                                   Attorneys for Plaintiffs
18    Facsimile: (202) 730-1465                                   LA CLINICA DE LA RAZA; CALIFORNIA
      E-mail: alacoque.nevitt@dc.gov                              PRIMARY CARE ASSOCIATION;
19                                                                MATERNAL AND CHILD HEALTH
      Attorneys for Plaintiff                                     ACCESS; FARMWORKER JUSTICE;
20    DISTRICT OF COLUMBIA                                        COUNCIL ON AMERICAN ISLAMIC
                                                                  RELATIONS-CALIFORNIA; AFRICAN
21    AARON M. FREY                                               COMMUNITIES TOGETHER; LEGAL AID
      Attorney General of Maine                                   SOCIETY OF SAN MATEO COUNTY;
22    SUSAN P. HERMAN*                                            CENTRAL AMERICAN RESOURCE
      Deputy Attorney General 6 State House Station               CENTER, and KOREAN RESOURCE
23    Augusta, Maine 04333-0006                                   CENTER
      Telephone: (207) 626-8814
24    Email: susan.herman@maine.gov
25    Attorneys for Plaintiff
      STATE OF MAINE
26

27

28   [Proposed] Order Granting Plaintiffs’ Motions for Preliminary Injunction
     Case Nos. 19-cv-04717-PJH; 19-cv-04975-PJH; 19-cv-04980-PJH
                                                                 2
              Case 4:19-cv-04717-PJH Document 112-1 Filed 10/07/19 Page 3 of 7




 1    JOSH SHAPIRO
      Attorney General for the Commonwealth of
 2    Pennsylvania
      MICHAEL J. FISCHER
 3    Chief Deputy Attorney General
      AIMEE D. THOMSON*
 4    Deputy Attorney General
      1600 Arch St., Suite 300
 5    Philadelphia, PA 19103
      Telephone: (267) 940-6696
 6    Email: athomson@attorneygeneral.gov
 7    Attorneys for Plaintiff
      COMMONWEALTH OF PENNSYLVANIA
 8
      ELLEN ROSENBLUM
 9    Attorney General of Oregon
      NICOLE DEFEVER
10    MICHAEL KRON
      Assistant Attorney General
11    Oregon Department of Justice
      100 SW Market Street
12    Telephone:: (971) 673-1880
      Fax: (971) 673-5000
13    Nicole.Defever@doj.state.or.us
      Michael.C.Kron@doj.state.or.us
14
      Attorneys for Plaintiff
15    STATE OF OREGON
16

17

18

19

20

21

22

23

24

25

26

27

28   [Proposed] Order Granting Plaintiffs’ Motions for Preliminary Injunction
     Case Nos. 19-cv-04717-PJH; 19-cv-04975-PJH; 19-cv-04980-PJH
                                                                 3
              Case 4:19-cv-04717-PJH Document 112-1 Filed 10/07/19 Page 4 of 7




 1           On August 28, 2019, the City and County of San Francisco and the County of Santa Clara

 2   (collectively, the “Counties”) filed a Motion for Preliminary Injunction to enjoin Defendants from

 3   implementing or enforcing the Final Rule of the Department of Homeland Security on “Inadmissibility

 4   on Public Charge Grounds,” 84 Fed. Reg. 41292 (“Final Rule”).

 5           On August 26, 2019, the State of California, the District of Columbia, the State of Maine, the

 6   Commonwealth of Pennsylvania, and the State of Oregon (collectively, the “State Plaintiffs”) filed a

 7   Motion for Preliminary Injunction to enjoin Defendants from implementing or enforcing the Final

 8   Rule.

 9           On September 3, 2019, La Cliníca de La Raza, African Communities Together, California

10   Primary Care Association, Central American Resource Center, Farmworker Justice, Council on

11   American-Islamic Relations-California, Korean Resource Center, Maternal and Child Health Access,

12   Legal Aid Society of San Mateo County, and Asian Health Services (together, the “Organizational

13   Plaintiffs” and together with the Counties and State Plaintiffs, the “Plaintiffs”) filed a Motion for

14   Preliminary Injunction to enjoin Defendants from implementing or enforcing the Final Rule.

15           A hearing on the Counties’ motion, the State Plaintiffs’ motion, and the Organizational

16   Plaintiffs’ motion (together, the “Motions”) was held on Wednesday, October 2, 2019 at 9 a.m.

17           The Court, having considered the Motions and the documents filed therewith, all of the papers

18   on file in the actions, and the evidence and arguments presented at the hearing, hereby GRANTS the

19   Plaintiffs’ Motions. The Court finds that each of the necessary elements for issuing a preliminary

20   injunction are met: the Plaintiffs are likely to prevail on the merits of their claims; absent a preliminary

21   injunction, the Plaintiffs would be likely to suffer irreparable injury; the balance of equities favors the

22   Plaintiffs; and the requested relief is in the public interest. In particular, the Plaintiffs are likely to

23   prevail on the merits of their claims that (1) the Final Rule is contrary to law and thus violates the

24   Administrative Procedures Act (“APA”), 5 U.S.C. § 706(2)(A), and (2) the Final Rule is arbitrary,

25   capricious, and an abuse of discretion and thus violates the APA, 5 U.S.C. § 706(2)(A).

26   ///

27   ///

28   ///
     [Proposed] Order Granting Plaintiffs’ Motions for Preliminary Injunction
     Case Nos. 19-cv-04717-PJH; 19-cv-04975-PJH; 19-cv-04980-PJH
                                                                 4
              Case 4:19-cv-04717-PJH Document 112-1 Filed 10/07/19 Page 5 of 7




 1                                           PRELIMINARY INJUNCTION

 2           Now, therefore, it is hereby ORDERED that:

 3           DEFENDANTS Kevin McAleenan, in his official capacity as Acting Secretary of Homeland

 4   Security; the U.S. Department of Homeland Security; Kenneth T. Cuccinelli, in his official capacity as

 5   Acting Director of U.S. Citizenship and Immigration Services; U.S. Citizenship and Immigration

 6   Services; and their officers, agents, servants, employees, and attorneys, and any other persons or

 7   entities acting in concert or participation with them, ARE HEREBY RESTRAINED AND ENJOINED

 8   from committing, or performing, directly or indirectly, any and all of the following acts:

 9           1.       Applying the Final Rule, in whole or in part, to a person whose Residence or Domicile

10   is in one of the Covered Jurisdictions at the time of that person’s Application;

11           2.       Applying the Final Rule, in whole or in part, to a person whose Residence or Domicile

12   is in one of the Covered Jurisdictions at the time of adjudication of that person’s Application;

13           3.       Applying the Final Rule, in whole or in part, to a person who at the time of Application,

14   or adjudication of such Application, is part of a household (as defined in the Final Rule’s 8 C.F.R. §

15   212.21(d)) that includes a person whose Residence or Domicile is in one of the Covered Jurisdictions;

16           4.       Considering a person’s application for, certification for, or receipt of a Newly

17   Enumerated Benefit administered, funded, or provided, in whole or in part, in or by one of the Covered

18   Jurisdictions as part of an assessment of whether that person or a member of their household (as

19   defined in the Final Rule’s 8 C.F.R. § 212.21(d)) “is likely at any time to become a public charge”

20   within the meaning of 8 U.S.C. § 1182(a)(4); and

21           5.       Communicating to members of the public (including through Defendants’ websites,

22   forms, instruction sheets, guidance documents, fact sheets, press releases, and other formal and

23   informal documents) that the Final Rule has been implemented or applies to persons who Reside or are

24   Domiciled in the Covered Jurisdictions.

25           6.       For purposes of this Order, the following terms shall be defined as described below:

26                    a.       “Final Rule” means the Final Rule of the Department of Homeland Security on

27                             “Inadmissibility on Public Charge Grounds,” 84 Fed. Reg. 41292 (Aug. 14,

28                             2019).
     [Proposed] Order Granting Plaintiffs’ Motions for Preliminary Injunction
     Case Nos. 19-cv-04717-PJH; 19-cv-04975-PJH; 19-cv-04980-PJH
                                                                 5
              Case 4:19-cv-04717-PJH Document 112-1 Filed 10/07/19 Page 6 of 7




 1                    b.       “Application” refers to all applications that require a public charge

 2                             determination under the Final Rule.

 3                    c.       “Covered Jurisdictions” means the following jurisdictions:

 4                             i.       City and County of San Francisco (Plaintiff in Case No. 19-cv-04717);

 5                             ii.      County of Santa Clara (Plaintiff in Case No. 19-cv-04717);

 6                             iii.     State of California (Plaintiff in Case No. 19-cv-04975 and the location

 7                                      of the following Plaintiffs in Case No. 19-cv-04980: California Primary

 8                                      Care Association (Castellano-García Decl. ¶ 3); Central American

 9                                      Resource Center (Sharp Decl. ¶ 3); La Cliníca de La Raza (García Decl.

10                                      ¶ 4); Council on American-Islamic Relations-California (Ayloush Decl.

11                                      ¶ 3); Korean Resource Center (Seon Decl. ¶ 3); Maternal and Child

12                                      Health Access (Kersey Decl. ¶ 2); and Legal Aid Society of San Mateo

13                                      (Nakamura Decl. ¶ 3));

14                             iv.      District of Columbia (Plaintiff in Case No. 19-cv-04975 and the location

15                                      of the following Plaintiffs in Case No. 19-cv-04980: African

16                                      Communities Together (Kassa Decl. ¶ 3) and Farmworker Justice

17                                      (Goldstein Decl. ¶ 3));

18                             v.       State of Maine (Plaintiff in Case No. 19-cv-04975);

19                             vi.      Commonwealth of Pennsylvania (Plaintiff in Case No. 19-cv-04975);

20                             vii.     State of Oregon (Plaintiff in Case No. 19-cv-04975); and

21                             viii.    State of New York (the location of the following plaintiff in Case No.

22                                      19-cv-04980: African Communities Together (Kassa Decl. ¶ 3)).

23                    d.       “Newly Enumerated Benefit” means the following:

24                             i.       Supplemental Nutrition Assistance Program (SNAP), 7 U.S.C. §§ 2011-

25                                      2036c;

26                             ii.      Section 8 Housing Assistance under the Housing Choice Voucher

27                                      Program, as administered by HUD under 42 U.S.C. § 1437f;

28
     [Proposed] Order Granting Plaintiffs’ Motions for Preliminary Injunction
     Case Nos. 19-cv-04717-PJH; 19-cv-04975-PJH; 19-cv-04980-PJH
                                                                 6
              Case 4:19-cv-04717-PJH Document 112-1 Filed 10/07/19 Page 7 of 7




 1                             iii.     Section 8 Project-Based Rental Assistance (including Moderate

 2                                      Rehabilitation) under Section 8 of the U.S. Housing Act of 1937 (42

 3                                      U.S.C. § 1437f);

 4                             iv.      Medicaid under 42 U.S.C. § 1396 et seq. (excluding Medicaid used to

 5                                      support a person’s institutionalization for long-term care—e.g., in a

 6                                      nursing home or mental health institution); and

 7                             v.       Public Housing under section 9 of the U.S. Housing Act of 1937.

 8                    e.       “Residence” means the location where a person lives (and, with respect to a

 9                             lawful permanent resident who leaves the United States, the person’s United

10                             States residence at the time of their most recent departure).

11                    f.       “Domicile” means the location of a person’s fixed habitation or abode where the

12                             person intends to remain permanently or indefinitely (and, with respect to a

13                             lawful permanent resident who leaves the United States, the person’s United

14                             States domicile at the time of their most recent departure).

15

16   IT IS SO ORDERED

17

18   Dated: _____________________
                                                          HON. PHYLLIS J. HAMILTON
19                                                        United States Chief District Judge
20

21

22

23

24

25

26

27

28
     [Proposed] Order Granting Plaintiffs’ Motions for Preliminary Injunction
     Case Nos. 19-cv-04717-PJH; 19-cv-04975-PJH; 19-cv-04980-PJH
                                                                 7
